366 S.W.3d 91 (2012)
STATE of Missouri, Respondent,
v.
Joseph S. JONES, Appellant.
No. WD 73297.
Missouri Court of Appeals, Western District.
May 9, 2012.
Susan Hogan, Kansas City, MO, for Appellant.
Jennifer Wideman, Jefferson City, MO, for Respondent.
Before JOSEPH M. ELLIS, P.J., JAMES EDWARD WELSH, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Joseph S. Jones appeals the circuit court's judgment convicting him of murder in the first degree, assault in the second degree, and two counts of armed criminal action. We affirm. Rule 30.25(b).